DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “detecting at least one of a motion or a touch of the ultrasound imaging system and sending an indicator to turn off the disinfected indicator” and it is unclear whether the indicator sent to turn off the disinfected indicator is meant to prompt a user to turn off the disinfected indicator or if the indicator itself turns off the disinfected indicator. For the purpose of examination, it is interpreted that the indicator is a signal that automatically dismisses disinfected indicator.
	Claim 6 recites “further comprising setting the disinfection cycle time” and it is unclear, as the claims are method claims, whether this step is intended to occur following the steps recited in claim 1 from which claim 6 depends or if the limitation is directed towards and intended to further limit the limitation in claim 1 of running a timer. For the purpose of examination, it is interpreted that the disinfection cycle time is set with the timer in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreiner (US 2016/0000951) in view of Han (2013/0197364) and further in view of Cole (US 2017/0296686).
	Regarding claim 1, Kreiner (US 2016/0000951) teaches a method of disinfecting a system (Abstract), the method comprising: detecting, with a position sensor, a display is in a disinfect position (Paragraph [0030], [0037] teaches sterilization can activated based on a positioning of the system, the system being a laptop or computer with a display, [0019]; Figs. 2 display 230); providing a control signal to an ultra violet (UV) light source to turn on the UV light source (Paragraph [0030], [0035]); running a timer for a disinfection cycle time; and providing the control signal to the UV light source to turn off the UV light source responsive to completion of the disinfection cycle time, wherein the control signal is provided by a controller (Paragraph [0037] discloses the temporal frequency of the emission of UV light is controlled and the operation is not continuous [0020], and thus necessarily or at least obviously having a disinfection cycle time). Kreiner teaches a variety of display devices are suitable for this disinfection method in order to counteract pathogen load typically from human fingers (Paragraphs [0018] [0021]), but appears to be silent with regards to an ultrasound system.
	Han (2013/0197364) teaches an ultrasound system with a display (Fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the method of disinfecting taught by Kreiner to the ultrasound system taught by Han to arrive at the claimed invention. One would have been motivated to do so to reduce pathogen load on a device conventionally handled by operators in environments like hospitals where preventing pathogen transfer is desirable. The combination of familiar prior art elements according to known means to arrive at results that are nothing more than predictable is prima facie obviousness. See MPEP 2143(I)(A) for more details.
	Should it be found that Kreiner fails to teach the limitation of “running a timer for a disinfection cycle” with sufficient specificity, Cole (US 2017/0296686) teaches a timer coupled to a controller configured to set a length of disinfection cycle and providing a control signal to turn off the UV light source at the completion of the cycle time (Paragraph [0108]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Kreiner in view of Han such that there is a disinfection timer for controlling the duration of a disinfection cycle as taught by Cole to arrive at the claimed invention. One would have been motivated to do so to successfully regulate the disinfection times as desired by Kreiner to arrive at an improved device.
Regarding claim 2, Kreiner in view of Han appears to be silent with regards to a disinfected indicator to a user interface.
Cole teaches a method of disinfecting a surface (Abstract, Title) comprising sending a disinfected indicator to a user interface (Fig. 19G, 19H Paragraph [0153]-[0155]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Kreiner such that a disinfected indicator is sent to a user interface as taught by Cole to arrive at the claimed invention. One would have been motivated to do so to review or be made aware of the performance of the sterilization system.
Regarding claim 6, Cole further teaches setting the disinfection cycle time (Paragraph [0108], Paragraph [0156]). 
Regarding claim 7, Cole further teaches displaying on the display a disinfection log (Fig. 19G-H).
Regarding claim 8, Cole further teaches sending disinfection system from the system to an external computer system (Fig. 18 Admin 1811, Paragraph [0140]).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreiner (US 2016/0000951) in view of Han (2013/0197364) and further in view of Cole (US 2017/0296686) as applied to claims 1-2 and 6-8 above and further in view of Layne (US 2015/0378549).
Regarding claim 3, Kreiner in view of Han in view of Cole appears to be silent with regards to a motion or touch being detected and a signal being sent to turn off the disinfected indicator.
Layne (US 2015/0378549) discloses a user interface application wherein an indicator is dismissed by a user touching the user interface (Paragraph [0074]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Kreiner in view of Han in view of Cole such that a signal is sent to turn of the disinfected indicator by a motion or touch of the system as taught by Layne to arrive at the claimed invention. One would have been motivated to do so to use a conventional and known means of interacting with a user interface to dismiss alerts, notifications, or otherwise manipulate the application.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreiner (US 2016/0000951) in view of Han (2013/0197364) and further in view of Cole (US 2017/0296686) as applied to claims 1-2 and 6-8 above and further in view of Gruen (US 2011/0256019).
Regarding claim 4, Kreiner in view of Han and further in view of Cole appears to be silent with regards to turning off the UV light source prior to an end of the disinfection cycle time responsive, at least in part, to detecting at least one of a motion or touch of the ultrasound imaging system.
Gruen (US 2011/0256019) teaches a self-sterilizing device wherein the screen detects an input wherein a control signal is provided to turn off the UV source when the touch sensor detects said input (Fig. 6 steps 602, 614, 616; Paragraph [0032]).
Regarding claim 5, Gruen in view of Cole further teaches sending a disinfection cycle interrupted indicator to a user interface (Paragraph [0155] of Cole discloses alerts corresponding to statuses of the disinfection devices, which inherently or at least obviously would include a cycle interrupted alert when the functionality of Gruen is incorporated as set forth in the rejection of claim 4 above). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.H./              Examiner, Art Unit 1799  

/SEAN E CONLEY/              Primary Examiner, Art Unit 1799